 


109 HR 2304 IH: To provide for the payment of certain annuities under section 376 of title 28, United States Code, and for other purposes.
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2304 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Snyder introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for the payment of certain annuities under section 376 of title 28, United States Code, and for other purposes. 
 
 
1.Payment of certain judicial survivor annuities
(a)In generalParagraph (2) of section 376(h) of title 28, United States Code, shall not apply with respect to the payment of an annuity to any individual described under subsection (b) of this section, which would otherwise be payable (but for the operation of such paragraph).
(b)IndividualsAn individual referred to under subsection (a) is any individual who—
(1)became a widow on the death of her spouse on July 14, 1987;
(2)was remarried on October 20, 1990; and
(3)again became a widow on the death of her spouse on February 11, 2004.
2.Effective dateThis Act shall take effect as of October 20, 1990. 
 
